Upon a retrial, a jury of twelve men have for the second time resolved the facts in favor of the People. I had some doubt after the first trial whether the defendant was guilty beyond a reasonable doubt. Hence I voted to reverse and grant the new trial.
Upon the second trial there is the same evidence as upon the first trial, together with much additional evidence including the testimony of four additional witnesses. All of these witnesses were convicts brought from prison to testify. Arguments may also be made attacking the credibility of this testimony for other reasons. Such reasons are set out in the majority opinion. The court properly left to the jury the question whether they would believe or disbelieve any or all of this evidence. That was peculiarly a jury question, and that responsibility was for the jury. We cannot say as a matter of law that the jury was bound to disbelieve this evidence. Again a second jury of twelve men have found this defendant guilty. Upon this record there is ample evidence from which a jury could find defendant guilty beyond a reasonable doubt.
Appellant relies only upon one so-called error of law, namely, the failure of the trial judge to declare a mistrial following the disclosure as to the mental irresponsibility of the witness Mokotoff. In the first place, Mokotoff had never been adjudged mentally incompetent. An expert assigned to general sessions, who interviewed the witness, testified that in his opinion he was mentally irresponsible. By way of excessive caution, the Assistant District Attorney who tried the case then moved to strike out all the testimony of this witness. After the testimony of this witness was stricken from the record by the trial judge, the latter, in a most *Page 428 
painstaking manner, instructed the jurors as a whole to cast out of their minds all the testimony of this witness which the judge himself had ordered stricken from the record, and the foreman in reply stated that it could and would be done. There was no error here, but if there were, we are directed to disregard it under the provisions of the Code of Criminal Procedure (§ 542) as not materially affecting the result, which is the guilt of this defendant as found by two juries.
The judgment of conviction should be affirmed.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY and CONWAY, JJ., concur with DESMOND, J.; FINCH, J. dissents in opinion in which LEWIS, J., concurs.